Name: 2010/430/CFSP: Council Decision 2010/430/CFSP of 26Ã July 2010 establishing a European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: European construction;  international security;  cooperation policy;  defence;  EU finance
 Date Published: 2010-08-04

 4.8.2010 EN Official Journal of the European Union L 202/5 COUNCIL DECISION 2010/430/CFSP of 26 July 2010 establishing a European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (hereinafter referred to as the EU WMD Strategy), Chapter III of which contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the EU WMD Strategy and giving effect to the measures listed in Chapter III thereof, such as developing the necessary structures within the Union. (3) On 8 December 2008, the Council adopted its conclusions and a document New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems (hereinafter referred to as the New Lines for Action) which states that proliferation of WMD continues to constitute one of the greatest security challenges and that non-proliferation policy constitutes an essential part of the Common Foreign and Security Policy. (4) In the New Lines for Action, the Council calls on competent Council formations and bodies, the Commission, other institutions, and Member States, to give a concrete follow-up to that document with a view to achieving its objectives by the end of 2010. (5) In the New Lines for Action, the Council underlines that action of the Union to prevent proliferation could benefit from the support provided by a non-governmental non-proliferation network, bringing together foreign policy institutions and research centres specialising in the Unions strategic areas while building on useful networks which already exist. Such a network could be extended to institutions in third countries with which the Union is conducting specific dialogues in connection with non-proliferation. (6) On 15-16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition (hereinafter referred to as the EU SALW Strategy) which sets the guidelines for the action of the Union in the field of SALW. The EU SALW Strategy considers that the illicit accumulation and trafficking of SALW and their ammunition pose a serious threat to international peace and security. (7) The EU SALW Strategy identifies among its objectives the need to foster effective multilateralism so as to forge mechanisms, whether international, regional or within the Union and its Member States, for countering the supply and destabilising spread of SALW and their ammunition, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of contributing to the enhanced implementation of the EU WMD Strategy, which is based on the principles of effective multilateralism, prevention and cooperation with third countries, a European network of independent non-proliferation think tanks is hereby established to further the following objectives: (a) to encourage political and security-related dialogue and long-term discussion of measures to combat the proliferation of WMD and their delivery systems within civil societies, and more particularly among experts, researchers and academics; (b) to provide those participating in the relevant preparatory bodies of the Council with the opportunity to consult the network on issues related to non-proliferation and to enable the representatives of Member States to participate in the networks meetings chaired by the representative of the High Representative of the Union for Foreign Affairs and Security Policy (HR); (c) to constitute a useful stepping stone for non-proliferation action by the Union and the international community, in particular by providing a report and/or recommendations to the representative of the HR; (d) to contribute to enhancing awareness of third countries of proliferation challenges and of the need to work in cooperation with the Union and in the context of multilateral fora, in particular the United Nations, to prevent, deter, halt and where possible, eliminate proliferation programmes of concern worldwide. 2. In the light of the EU SALW Strategy, the scope of activities of the proposed European network of independent non-proliferation think tanks shall not be limited to addressing questions related to the threats posed by the proliferation of WMD, but shall also cover issues related to conventional weapons, including SALW. The inclusion of conventional weapons issues in the field of activity of the network will offer an outstanding tool for dialogue and recommendation on action of the Union in this area within the framework of the implementation of the EU SALW Strategy and the Unions policy on conventional weapons. 3. In this context, the projects to be supported by the Union shall cover the following specific activities: (a) providing means for the organisation of a kick-off meeting and an annual conference with a view to submitting a report and/or recommendations to the representative of the HR; (b) providing financial and technical means for the creation of an Internet platform to facilitate contacts and foster research dialogue among the network of think tanks analysing WMD and conventional weapons-related issues, including SALW. A detailed description of the projects is set out in the Annex. Article 2 1. The HR shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects referred to in Article 1(3) shall be carried out by the EU Non-Proliferation Consortium based on la Fondation pour la Recherche StratÃ ©gique (FRS), the Peace Research Institute Frankfurt (HSFK/PRIF), the International Institute for Strategic Studies (IISS) and the Stockholm International Peace Research Institute (SIPRI). The EU Non-Proliferation Consortium shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the consortium. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(3) shall be EUR 2 182 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the EU Non-Proliferation Consortium. The agreement shall stipulate that the consortium is to ensure visibility of the EU contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the EU Non-Proliferation Consortium. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the projects referred to in Article 1(3). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 36 months after the date of the conclusion of the financing agreement referred to in Article 3(3). However, it shall expire 6 months after its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 26 July 2010. For the Council The President S. VANACKERE ANNEX THE EUROPEAN NETWORK OF INDEPENDENT NON-PROLIFERATION THINK TANKS IN SUPPORT OF THE IMPLEMENTATION OF THE EU STRATEGY AGAINST PROLIFERATION OF WEAPONS OF MASS DESTRUCTION (EU WMD STRATEGY) 1. Objectives The objective of this Decision is to implement the policy recommendation, laid down by the Council on 8 December 2008 in a document New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems. According to this document, the action of the Union to counter proliferation could benefit from the support provided by a non-governmental non-proliferation network, bringing together foreign policy institutions and research centres specialising in the Unions strategic areas while building on useful networks which already exist. Such a network could be extended to institutions in third countries with which the Union is conducting specific dialogues in connection with non-proliferation. This network of independent non-proliferation think tanks would aim to encourage political and security-related dialogue and the long-term discussion of measures to combat the proliferation of weapons of mass destruction (WMD) and their delivery systems within civil societies, and more particularly among experts, researchers and academics. It will constitute a useful stepping stone for non-proliferation action by the Union and the international community. The work of the network is to be extended to issues related to conventional weapons, including small arms and light weapons (SALW), including measures to ensure the continuous implementation of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (EU SALW Strategy). The network will help to develop new facets of the Unions action to cover both the preventive and reactive dimensions of security issues related to conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition, as foreseen by the EU SALW Strategy. Preventing the illegal and unregulated trade of conventional weapons, including SALW, has also been recognised as a priority of the Union in the framework of the Arms Trade Treaty process. The network could contribute to enhancing awareness of third countries of challenges related to WMD proliferation and conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition, and of the need to work in cooperation with the Union and in the context of multilateral fora, in particular the United Nations, in order to prevent, deter, halt and where possible, eliminate proliferation programmes of concern worldwide and the illicit trade and excessive accumulation of SALW and their ammunition. The Union wishes to support this network as follows:  through organising a kick-off meeting and an annual conference with a view to submitting a report and/or recommendations to the representative of the High Representative of the Union for Foreign Affairs and Security Policy (HR),  through creating an Internet platform to facilitate contacts and foster research dialogue among the network of non-proliferation think tanks. 2. Organisation of the network The network will be open to all relevant research institutes from the Union and think tanks and be fully respectful of the diversity of opinion within the Union. The network will facilitate contacts between non-governmental experts, Member States representatives and the institutions of the Union. The network will stand ready to engage with non-governmental actors from third countries in line with the EU WMD and SALW Strategies, which are based on the concepts of multilateralism and international cooperation. The networks mandate will cover non-proliferation of WMD, their delivery systems, and issues related to conventional weapons, including SALW. The network will be chaired by the representative of the HR, in accordance with the guidelines defined within the framework of the WMD Monitoring Centre with regard to non-proliferation measures. The participants in relevant preparatory bodies of the Council (CODUN/CONOP/COARM etc.) will be able to consult the network on issues related to non-proliferation and conventional weapons, including SALW, and its representatives may attend the networks meetings. The networks meetings may be organised back to back with the working group meetings, if feasible. The EU Non-Proliferation Consortium based on FRS, HSFK/PRIF, IISS and SIPRI will be entrusted with the management of the project, in close cooperation with the representative of the HR. The EU Non-Proliferation Consortium, in consultation with the representative of the HR and Member States, will invite participants, specialised in non-proliferation and conventional weapons issues, to a kick-off meeting and an annual conference. Participants must demonstrate their expertise through a series of publications or other research activities in the field of non-proliferation of WMD and conventional weapons issues. 3. Description of the projects 3.1. Project 1: Organisation of a kick-off meeting and an annual conference with a report and/or recommendations 3.1.1. Purpose of the project The objective of the kick-off meeting is to establish a European network of independent non-proliferation think tanks that are based in the Union. The kick-off meeting, chaired by the representative of the HR, will organise the networks activities and prepare an annual conference with a view to submitting a report and/or recommendations to the representative of the HR. The annual, Carnegie-type of non-proliferation conference, with the participation of governmental experts and independent think tanks from the Union and third countries, would discuss and identify further measures to combat the proliferation of WMD and their delivery systems and to address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition. The annual conference could be divided into thematic blocks and a concluding plenary session, chaired by the representative of the HR. On the basis of the annual conference, a policy-oriented report will be produced together with a set of action-oriented recommendations to the representative of the HR. The report would be disseminated to the relevant institutions of the Union and the Member States and made available online. 3.1.2. Results of the project  establish a modus operandi for the European network of independent non-proliferation think tanks,  establish a major European non-proliferation conference that would become the key venue for promoting strategic discussion of measures to combat the proliferation of WMD and their delivery systems and to address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition,  submit a policy-oriented report and/or action-oriented recommendations that would enhance the implementation of the EU WMD and SALW Strategies and constitute a useful stepping stone for non-proliferation and conventional weapons-related action by the Union and the international community,  increase the awareness and knowledge of the institutions of the Union, of Member States, civil society and third countries about threats related to WMD and their means of delivery, allowing them to improve anticipation. 3.1.3. Description of the project The project provides for the organisation of two kick-off meetings, two annual meetings and the preparation of two reports and/or recommendations:  a kick-off meeting with the participation of up to 50 independent think tanks from the Union, specialised in non-proliferation and conventional weapons issues, including SALW,  a yearly conference with the participation of governmental experts and up to 200 independent think tanks from the Union and third countries, specialised in non-proliferation and conventional weapons issues, including SALW,  a policy oriented report and/or action-oriented recommendations that would boost the implementation of the EU WMD and SALW Strategies. 3.2. Project 2: Creation of an Internet platform 3.2.1. Purpose of the project The establishment of an Internet website will facilitate intersessional contacts between the network meetings and foster research dialogue among the non-proliferation think tanks. The institutions of the Union and Member States could also benefit from a dedicated website where network participants are free to exchange information, share their ideas and to publish their studies on non-proliferation of WMD and their means of delivery and conventional weapons issues, including SALW. The website could be accompanied by an e-newsletter. The project will provide an online follow-up to the events and a window for European research. It will contribute to efficient dissemination of research results among the think tank community and to governmental circles. This will lead to better anticipation and knowledge of threats linked to the proliferation of WMD and their means of delivery, and conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition. 3.2.2. Results of the project  establish a platform where non-proliferation think tanks can share their independent views and analysis on WMD proliferation and conventional weapons issues, including SALW,  promote a better understanding of the EU WMD and SALW Strategies within the civil society and serve as an interface between the Union and the network of think tanks,  allow the free download of documents from the networks meetings and from independent think tanks who may wish to share their research results without financial compensation,  increase awareness and knowledge of the institutions of the Union, the Member States, civil society and third countries about threats related to conventional weapons, WMD and their means of delivery, allowing them to improve anticipation. 3.2.3. Description of the project The use of a social network-service type of technology, when feasible and appropriate, could be explored in order to save costs and allow active online communication and information exchange between the network participants in a familiar environment. The EU Non-Proliferation Consortium, in charge of the project, would be responsible for webhosting, webdesign and technical maintenance of the website. The consortium could provide basic training to the representative of the HR and the relevant Council working parties on the website. 4. Duration The total estimated duration of the implementation of the projects is 36 months. 5. Beneficiaries 5.1. Direct beneficiaries Proliferation of WMD by both states and terrorists has been identified in the European Security Strategy and in the EU WMD Strategy as potentially the greatest threat to security of the Union. Similarly the EU SALW Strategy recognised that the illicit trade and excessive accumulation of SALW and their ammunition poses a serious threat to international peace and security. The suggested projects serve the purposes of the Common Foreign and Security Policy and contribute to meeting the strategic objectives laid down in the European Security Strategy. 5.2. Indirect beneficiaries The indirect beneficiaries of the projects are: (a) independent think tanks specialised in non-proliferation and conventional weapons issues, including SALW, from the Union and third countries; (b) institutions of the Union; (c) Member States; (d) third countries. 6. Third party participants The projects will be financed in their entirety by this Decision. Experts from the network may be considered as third party participants. They will work in accordance with their standard rules. 7. Procedural aspects, coordination and the Steering Committee The Steering Committee will be composed of a representative of the HR and of the implementing entity referred to in paragraph 8. The Steering Committee will review the implementation of the Council Decision regularly, at least once every 6 months, including by the use of electronic means of communication. 8. Implementing entity Technical implementation of this Council Decision will be entrusted to the EU Non-Proliferation Consortium, which will perform its task under the control of the HR. In carrying out its activities, the consortium will cooperate with the HR, the Member States, other State Parties, and international organisations as appropriate.